Exhibit 10.23

L. B. FOSTER COMPANY

2016 PERFORMANCE SHARE UNIT PROGRAM

(2016-2018)

L. B. FOSTER COMPANY, a Pennsylvania corporation (the “Company”), hereby
establishes this L. B. FOSTER COMPANY 2016 PERFORMANCE SHARE UNIT PROGRAM (the
“Program”), in accordance with the provisions of the L. B. FOSTER COMPANY 2006
Omnibus Incentive Plan, as amended (the “Plan”), and the terms and conditions
provided herein.

WHEREAS, the Company maintains the Plan for the benefit of its and its
Subsidiaries’ key employees; and

WHEREAS, in order to align the interests of key employees with the interests of
the Company’s shareholders and to enhance the Company’s ability to retain the
employment of its key employees, the Company desires to provide long-term
incentive compensation; and

WHEREAS, Article VI of the Plan authorizes the Company to make performance-based
awards.

NOW, THEREFORE, the Compensation Committee of the Board of Directors of the
Company (“Compensation Committee”) hereby adopts the Program on the following
terms and conditions:

1. Plan. In addition to the terms and conditions set forth herein, awards under
the Program are subject to, and governed by, the terms and conditions set forth
in the Plan, which are hereby incorporated by reference. Unless the context
otherwise requires, capitalized terms used in this Program and not otherwise
defined herein shall have the meanings set forth in the Plan. In the event of
any conflict between the provisions of the Program and the Plan, the
Compensation Committee shall have full authority and discretion to resolve such
conflict and any such determination shall be final, conclusive and binding on
the Participant and all interested parties.

2. Effective Date. The effective date of this Program is January 1, 2016.

3. Eligibility. The Committee shall select those individuals who shall
participate in the Program (the “Participants”). In the event that an employee
is hired by the Company or a Subsidiary during the Performance Period, upon
recommendation by the CEO, the Committee shall determine whether such employee
will become a Participant in the Program, subject to such terms, conditions and
adjustments as the Committee determines to be necessary or desirable.

4. Performance Share Unit Awards.

(a) The Committee shall determine the number of performance share units (the
“Performance Share Units”) to be awarded to each Participant. Each Performance
Share Unit awarded under the Program shall represent a contingent right to
receive up to two shares of the Company’s common stock (the “Common Stock”) as
described more fully herein, to the extent such Performance Share Unit is earned
and becomes payable pursuant to the terms of this Program. Performance Share
Units have no independent economic value, but rather are mere units of
measurement used for purpose of calculating the number of shares, if any, to be
paid under the Program.

(b) Performance Share Units shall be increased and/or decreased in accordance
with the terms of the Program as described more fully herein. Notwithstanding
any provision of this Program to the contrary, (i) the Committee, in its sole
discretion, may reduce the amount of any Performance Share



--------------------------------------------------------------------------------

Units that would otherwise be earned by a Participant upon attainment of the
Performance Conditions (as defined below) if it concludes that such reduction is
necessary or appropriate, and (ii) the Committee shall not use its discretionary
authority to increase the number of Performance Share Units that would otherwise
be earned upon attainment of the Performance Conditions with respect to any
award that is intended to be performance-based compensation under Section 162(m)
of the Code.

5. Performance Conditions of the Performance Share Units. The total number of
shares of the Company’s Common Stock that may be earned by a Participant will be
based on the Company’s attainment of performance goals relating to the Company’s
return on invested capital (“ROIC”) and Compound Annual Growth Rate of Earnings
from continuing operations (“Earnings CAGR”) during the Performance Period (as
defined below) as approved by (and in accordance with the procedures established
by) the Committee on January 25, 2016 and on file with the Committee (the
“Performance Conditions”), for the performance period of January 1, 2016 through
December 31, 2018 (the “Performance Period”); provided, however, that except as
otherwise specifically provided herein, the ability to earn shares of the
Company’s Common Stock and to receive payment thereon under the Program is
expressly contingent upon achievement of the threshold for the Performance
Conditions and otherwise satisfying all other terms and conditions of the
Program.

6. Issuance and Distribution.

(a) After the end of the Performance Period, the Committee shall certify in
writing the extent to which the applicable Performance Conditions and any other
material terms of the Program have been achieved. For purposes of this
provision, and for so long as the Code permits, the approved minutes of the
Committee meeting in which the certification is made may be treated as written
certification.

(b) Subject to the terms and conditions of this Program, Performance Share Units
will be settled and paid in shares of the Company’s common stock in the calendar
year immediately following the end of the Performance Period on a date
determined in the Company’s discretion, but in no event later than March 15th of
such calendar year (the “Payment Date”).

(c) Notwithstanding any other provision of this Program, in the event of a
Change of Control, the Committee may, in its sole discretion, terminate the
Program and, unless otherwise determined by the Committee, the Participant shall
be deemed to earn shares of the Company’s Common Stock at the target level;
provided, however, the Participant shall only be entitled to a prorated portion
of such shares of the Company’s Common Stock determined based on the ratio of
the number of complete months the Participant is employed or serves during the
Performance Period through the date of the change of control to the total number
of originally scheduled months in the Performance Period (or the number of
originally scheduled remaining months in the Performance Period if the
Participant becomes an employee of the Company and/or its Subsidiaries after the
start of the Performance Period). Any such earned shares of the Company’s Common
Stock shall be issued contemporaneous with the Change of Control on the closing
date of the Change of Control; provided, further, in the event of a Change of
Control, Performance Share Units may, in the Committee’s discretion, be settled
in cash and/or securities or other property.

7. Dividends. Performance Share Units will not be credited with dividends that
are paid on the Company’s Common Stock.

8. Change in Participant’s Status. In the event a Participant’s employment with
the Company or any Subsidiary is terminated (i) by reason of Retirement on or
after January 1, 2017 (or such earlier date as may be expressly authorized by
the Committee), or (ii) on account of death or total and



--------------------------------------------------------------------------------

permanent Disability prior to the Payment Date, the Participant shall be
entitled to retain the Performance Share Units and receive payment therefore to
the extent earned and payable pursuant to the provisions of this Program;
provided, however, the Participant shall only be entitled to retain a prorated
portion of the Performance Share Units determined at the end of the Performance
Period and based on the ratio of the number of complete months the Participant
is employed or serves during the Performance Period to the total number of
months in the Performance Period (or the number of remaining months in the
Performance Period if the Participant becomes an employee of the Company and/or
its Subsidiaries after the start of the Performance Period). In the event a
Participant’s employment with the Company or any Subsidiary is terminated for
any other reason, including, but not limited to, by the Participant voluntarily,
or by the Company on account of a Termination for Cause or without cause, prior
to the Payment Date, the Performance Share Units awarded to the Participant
shall be cancelled and forfeited, whether payable or not, without payment by the
Company or any Subsidiary. Any payments due a deceased Participant shall be paid
to his estate as provided herein after the end of the Performance Period.

9. Responsibilities of the Compensation Committee. In addition to the authority
granted to the Compensation Committee under the Plan, the Compensation Committee
has responsibility for all aspects of the Program’s administration, including
but not limited to: ensuring that the Program is administered in accordance with
the provisions of the Program and the Plan; approving Participants; authorizing
Performance Share Unit awards to Participants; and adjusting Performance Share
Units as authorized hereunder consistent with the terms of the Program and the
Plan. All decisions of the Compensation Committee under the Program shall be
final, conclusive and binding on all interest parties. No member of the
Compensation Committee shall be liable for any action or determination made in
good faith as to the Program or any Performance Share Units awarded thereunder.

10. Tax Consequences/Withholding.

(a) It is intended that: (i) a Participant’s Performance Share Units shall be
considered to be subject to a substantial risk of forfeiture in accordance with
those terms as defined in Section 409A and 3121(v)(2) of the Code; and (ii) a
Participant shall have merely an unfunded, unsecured promise to be paid a
benefit, and such unfunded promise shall not consist of a transfer of “property”
within the meaning of Code Section 83.

(b) Participant acknowledges that any income for foreign, federal, state or
local income tax purposes, including payroll taxes, that the Participant is
required to recognize on account of the vesting of the Performance Share Units
and/or issuance of the shares of Common Stock under this award to Participant
shall be subject to withholding of tax by the Company. In accordance with
administrative procedures established by the Company, Participant may elect to
satisfy Participant’s minimum statutory withholding tax obligations, if any, on
account of the vesting of the Performance Share Units and/or issuance of shares
of Common Stock under this award, in one or a combination of the following
methods: in cash or by separate check made payable to the Company and/or by
authorizing the Company to withhold from the Performance Share Units to be
issued to the Participant a sufficient number of whole shares distributable in
connection with this award equal to the applicable minimum statutory withholding
tax obligation.

(c) This Program is intended to be excepted from coverage under Section 409A and
shall be construed accordingly. Notwithstanding any provision of this Program to
the contrary, if any benefit provided under this Program is subject to the
provisions of Section 409A, the provisions of the Program will be administered,
interpreted and construed in a manner necessary to comply with Section 409A (or
disregarded to the extent such provision cannot be so administered, interpreted
or construed). Notwithstanding, Section 409A of the Code may impose upon the
Participant certain taxes or other charges for which the Participant is and
shall remain solely responsible, and nothing contained in this Program or the
Plan shall be construed to obligate the Compensation Committee, the Company or
any Subsidiary for any such taxes or other charges.



--------------------------------------------------------------------------------

(d) Notwithstanding any provision of the Program to the contrary, if an award of
Performance Share Units under this Program is intended to qualify as
performance-based compensation under Section 162(m) of the Code and the
regulations issued thereunder and a provision of this Program would prevent such
award from so qualifying, such provision shall be administered, interpreted and
construed to carry out such intention (or disregarded to the extent such
provision cannot be so administered, interpreted or construed).

11. Non-Competition.

(a) The Participants hereunder agree that this Section 11 is reasonable and
necessary in order to protect the legitimate business interests and goodwill of
the Company, including the Company’s trade secrets, valuable confidential
business and professional information, substantial relationships with
prospective and existing customers and clients, and specialized training
provided to Participants and other employees of the Company. The Participants
acknowledge and recognize the highly competitive nature of the business of the
Company and its Subsidiaries and accordingly agree that during the term of each
of their employment and for a period of two (2) years after the termination
thereof:

(i) The Participants will not directly or indirectly engage in any business
substantially similar to any line of business conducted by the Company or any of
its Subsidiaries, including, but not limited to, where such engagement is as an
officer, director, proprietor, employee, partner, investor (other than as a
holder of less than 1% of the outstanding capital stock of a publicly traded
corporation), consultant, advisor, agent or sales representative, in any
geographic region in which the Company or any of its Subsidiaries conducted
business;

(ii) The Participants will not contact, solicit, perform services for, or accept
business from any customer or prospective customer of the Company or any of its
Subsidiaries in any line of business conducted by the Company or any of its
subsidiaries;

(iii) The Participants will not directly or indirectly induce any employee of
the Company or any of its Subsidiaries to: (1) engage in any activity or conduct
which is prohibited pursuant to subparagraph 11(a)(i) or (2) terminate such
employee’s employment with the Company or any of its Subsidiaries. Moreover, the
Participants will not directly or indirectly employ or offer employment (in
connection with any business substantially similar to any line of business
conducted by the Company or any of its Subsidiaries) to any person who was
employed by the Company or any of its Subsidiaries unless such person shall have
ceased to be employed by the Company or any of its Subsidiaries for a period of
at least 12 months; and

(iv) The Participants will not directly or indirectly assist others in engaging
in any of the activities, which are prohibited under subparagraphs (a)(i-iii)
above.

(b) It is expressly understood and agreed that although the Participants and the
Company consider the restrictions contained in this Section 11 to be reasonable,
if a final judicial determination is made by a court of competent jurisdiction
that the time or territory or any other restriction contained in this Program is
an unenforceable restriction against any Participant, the provisions of this
Program shall not be rendered void but shall be deemed amended to apply as to
such maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable against such Participant.
Alternatively, if any court of competent jurisdiction finds that any



--------------------------------------------------------------------------------

restriction contained in this Program is unenforceable, and such restriction
cannot be amended so as to make it enforceable, such finding shall not affect
the enforceability of any of the other restrictions contained herein. The
restrictive covenants set forth in this Section 11 shall be extended by any
amount of time that a Participant is in breach of such covenants, such that the
Company receives the full benefit of the time duration set forth above.

12. Confidential Information and Trade Secrets. The Participants and the Company
agree that certain materials, including, but not limited to, information, data
and other materials relating to customers, development programs, costs,
marketing, trading, investment, sales activities, promotion, credit and
financial data, manufacturing processes, financing methods, plans or the
business and affairs of the Company and its Subsidiaries, constitute proprietary
confidential information and trade secrets. Accordingly, the Participants will
not at any time during or after a Participant’s employment with the Company
(including any Subsidiary) disclose or use for such Participant’s own benefit or
purposes or the benefit or purposes of any other person, firm, partnership,
joint venture, association, corporation or other business organization, entity
or enterprise other than the Company and any of its affiliates, any proprietary
confidential information or trade secrets, provided that the foregoing shall not
apply to information which is not unique to the Company or any of its
Subsidiaries or which is generally known to the industry or the public other
than as a result of such Participant’s breach of this covenant. The Participants
agree that upon termination of employment with the Company (including any
Subsidiary) for any reason, the Participants will immediately return to the
Company all memoranda, books, papers, plans, information, letters and other
data, and all copies thereof or therefrom, which in any way relate to the
business of the Company and its Subsidiaries, except that the Participants may
retain personal notes, notebooks and diaries. The Participants further agree
that the Participants will not retain or use for their own account at any time
any trade names, trademark or other proprietary business designation used or
owned in connection with the business of the Company or any of its Subsidiaries.

13. Remedies/Forfeiture/Recoupment.

(a) The Participants acknowledge that a violation or attempted violation on a
Participant’s part of Sections 11 and 12 will cause irreparable damage to the
Company and its Subsidiaries, and the Participants therefore agree that the
Company and its Subsidiaries shall be entitled as a matter of right to an
injunction, out of any court of competent jurisdiction, restraining any
violation or further violation of such promises by the Participants or a
Participant’s employees, partners or agents. The Participants agree that such
right to an injunction is cumulative and in addition to whatever other remedies
the Company (including any Subsidiary) may have under law or equity, and the
Participants’ obligations to make timely payment to the Company as set forth in
Section 13(b) of this Program. The Participants further acknowledge and agree
that a Participant’s Performance Share Units shall be cancelled and forfeited
without payment by the Company if such Participant breaches any of his or her
obligations set forth in Section 11 and 12 herein.

(b) At any point after becoming aware of a breach of any obligation set forth in
Sections 11 and/or 12 of this Program, the Company shall provide notice of such
breach to a Participant. By agreeing to participate in this Program, the
Participants agree that within ten (10) days after the date the Company provides
such notice, a Participant shall pay to the Company in cash an amount equal to
any and all distributions paid to or on behalf of such Participant under this
Program within the six (6) months prior to the date of the earliest breach. The
Participant agrees that failure to make such timely payment to the Company
constitutes an independent and material breach of the terms and conditions of
this Program, for which the Company may seek recovery of the unpaid amount as
liquidated damages, in addition to all other rights and remedies the Company may
have resulting from a Participant’s breach of the obligations set forth in
Sections 11 and 12. The Participants agree that timely payment to the Company as
set forth in this provision of the Program is reasonable and necessary because
the compensatory damages that will



--------------------------------------------------------------------------------

result from breaches of Sections 11 and/or 12 cannot readily be ascertained.
Further, the Participants agree that timely payment to the Company as set forth
in this provision of the Program is not a penalty, and it does not preclude the
Company from seeking all other remedies that may be available to the Company,
including without limitation those set forth in this Section 13.

(c) In the event the Company is required to prepare an accounting restatement
applicable to any financial reporting period covering a period within the
Performance Period due to the material noncompliance of the Company with any
financial reporting requirement under the securities laws or other applicable
law and if the Committee, in its discretion, so determines, (i) each “Specified
Participant” shall pay to the Company in cash up to the amount equal to the fair
market value of any and all shares, cash or other compensation paid to or on
behalf of such Participant under this Program, and, without duplication,
(ii) each “Specified Participant” shall pay to the Company in cash an amount
equal to the fair market value of any and all shares, cash or other compensation
paid to or on behalf of such Participant under of this Program in excess of the
amount of such compensation that would have been paid to the Participant based
on the restated financial results. Any such payment shall be made within the
time periods prescribed by the Committee. The Committee, in its discretion,
shall determine whether the Company shall effect any such recovery (i) by
seeking repayment from the Specified Participant, (ii) by reducing (subject to
applicable law and the terms and conditions of the applicable plan, program or
arrangement) the amount that would otherwise be payable to the Specified
Participant under any compensatory plan, program or arrangement maintained by
the Company or any of its affiliates, (iii) by withholding payment of future
increases in compensation (including the payment of any discretionary bonus
amount) or grants of compensatory awards that would otherwise have been made in
accordance with the Company’s otherwise applicable compensation practices, or
(iv) by any combination of the foregoing. For purposes of this Program, the term
“Specified Participant” means any Participant that the Committee has determined,
in its sole discretion, that any fraud, negligence, or intentional misconduct by
Participant was a significant contributing factor to the Company having to
prepare an accounting restatement. A Participant’s failure to make any such
timely payment to the Company constitutes an independent and material breach of
the terms and conditions of this Program, for which the Company may seek
recovery of the unpaid amount as liquidated damages, in addition to all other
rights and remedies the Company may have against the Participant. By
participating in the Program, each Participant agrees that timely payment to the
Company as set forth in this provision of the Program is reasonable and
necessary, and that timely payment to the Company as set forth in this provision
of the Program is not a penalty, and it does not preclude the Company from
seeking all other remedies that may be available to the Company, including
without limitation those set forth in this Section 13. Each Participant further
acknowledges and agrees that a Participant’s Performance Share Units shall be
cancelled and forfeited without payment by the Company if such Participant is
determined to be a Specified Participant with respect to any financial reporting
period covering a period within the Performance Period. Notwithstanding the
foregoing, the Company shall not be required to make any additional payment in
the event that the restated financial results would have resulted in a greater
payment to the Participant.

Notwithstanding any other provisions of this program or the Plan, the
Performance Share Units granted pursuant to this Program shall be subject to
recovery under any law, governmental regulation, stock exchange listing
requirement or Company policy applicable to them, including any related
deductions, recoupment and/or claw-back as may be required to be made pursuant
to such law, government regulation, stock exchange listing requirement, or
Company policy, as may be in effect from time to time, and which may operate to
create additional rights for the Company with respect to the Performance Share
Units and recovery of amounts relating thereto (the “Clawback Requirement”). By
accepting Performance Share Units granted under the Program and under the Plan,
Participants agree and acknowledge that they are obligated to cooperate with,
and provide any and all assistance necessary to, the Company to recover or
recoup any award or amounts paid under the Plan subject to claw-back



--------------------------------------------------------------------------------

pursuant to such law, government regulation, stock exchange listing requirement
or Company policy. Such cooperation and assistance shall include, but is not
limited to, executing, completing and submitting any documentation necessary to
recover or recoup any award or amounts paid under the Plan from a Participant’s
accounts, or pending or future compensation or awards. In the event the awards
granted pursuant to this document and the Plan become subject to such Clawback
Requirement, then the awards shall be subject to such Clawback Requirement, and
the foregoing provisions of this Section 13(c) shall no longer apply to such
awards.

14. Assignment/Nonassignment.

(a) The Company shall have the right to assign this Program, including without
limitation Section 11, and the Participants agree to remain obligated by all
provisions of this Program that are assigned to any successor, assign or
surviving entity. The obligations of the Company under the Program shall be
binding upon the successors and assigns of the Company. Any successor to the
Company is an intended third party beneficiary of this Program.

(b) The Performance Share Units shall not be sold, pledged, assigned,
hypothecated, transferred or disposed of (a “Transfer”) in any manner, other
than by will or the laws of descent and distribution. Any attempt by a
Participant to Transfer the Performance Share Units in violation of the terms of
the Program shall render the Performance Share Units null and void, and result
in the immediate forfeiture of such Performance Share Units, without payment by
the Company or any Subsidiary.

15. Impact on Benefit Plans. Payments under the Program shall not be considered
as earnings for purposes of the Company’s and/or Affiliate’s qualified
retirement plans or any such retirement or benefit plan unless specifically
provided for therein. Nothing herein shall prevent the Company or any Affiliate
from maintaining additional compensation plans and arrangements for its
employees.

16. Changes in Stock. In the event of a stock split, stock dividend, or similar
event, the Performance Share Units and the shares of Company common stock on
which the Performance Conditions are based shall be appropriately adjusted to
prevent dilution or enlargement of the rights of Participants which would
otherwise result from any such transaction, provided such adjustment shall be
consistent with Code Section 162(m) and Section 409A. In the case of a Change of
Control, any obligation under the Program shall be handled in accordance with
the terms of Section 6(c) hereof.

17. Governing Law, Jurisdiction, and Venue.

(a) This Program shall be governed by and construed in accordance with the laws
of the Commonwealth of Pennsylvania, without giving effect to the principles of
conflicts of law.

(b) Participant hereby irrevocably submits to the personal and exclusive
jurisdiction of the United States District Court for the Western District of
Pennsylvania or the Court of Common Pleas of Allegheny County, Pennsylvania in
any action or proceeding arising out of, or relating to, this Program (whether
such action or proceeding arises under contract, tort, equity or otherwise).
Participant hereby irrevocably waives any objection which Participant now or
hereafter may have to the laying of venue or personal jurisdiction of any such
action or proceeding brought in said courts.

(c) Jurisdiction over, and venue of, any such action or proceeding shall be
exclusively vested in the United States District Court for the Western District
of Pennsylvania or the Court of Common Pleas of Allegheny County, Pennsylvania.



--------------------------------------------------------------------------------

(d) Provided that the Company commences any such action or proceeding in the
courts identified in Section 17(b), Participant irrevocably waives Participant’s
right to object to or challenge the above selected forum on the basis of
inconvenience or unfairness under 28 U.S.C. § 1404, 42 Pa. C.S. § 5322 or
similar state or federal statutes. Participant agrees to reimburse the Company
for all of the attorneys fees and costs it incurs to oppose Participant’s
efforts to challenge or object to litigation proceeding in the courts identified
in Section 17(b) with respect to actions arising out of or relating to this
Program (whether such actions arise under contract, tort, equity or otherwise).

18. Failure to Enforce Not a Waiver. The failure of the Company to enforce at
any time any provision of this Program shall in no way be construed to be a
waiver of such provision or of any other provision hereof.

19. Severability. In the event that any one or more of the provisions of this
Program shall be held to be invalid, illegal or unenforceable, the validity,
legality or enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.

20. Funding. The Program is not funded and all amounts payable hereunder, if
any, shall be paid from the general assets of the Company or its Affiliate, as
applicable. No provision contained in this Program or the Plan and no action
taken pursuant to the provisions of this Program or the Plan shall create a
trust of any kind or require the Company to maintain or set aside any specific
funds to pay benefits hereunder. To the extent a Participant acquires a right to
receive payments from the Company under the Program, such right shall be no
greater than the right of any unsecured general creditor of the Company.

21. Headings. The descriptive headings of the Sections of this Program are
inserted for convenience of reference only and shall not constitute a part of
this Program.

22. Amendment or Termination of this Program. This Program may be modified,
amended, suspended or terminated by the Committee at any time. Notwithstanding
the foregoing or any provision of this Program to the contrary, the Committee
may, in the sole discretion and without the Participants’ consent, modify or
amend the terms of the Program or a Performance Grant, or take any other action
it deems necessary or advisable, to cause the Program to comply with
Section 409A or Section 162(m) (or an exception thereto). Any modification,
amendment, suspension or termination shall only be effective upon a writing
issued by the Committee, and a Participant shall not offer evidence of any
purported oral modifications or amendments to vary or contradict the terms of
this Program document.

IN WITNESS WHEREOF, the undersigned has executed this Program on the day and
year indicated below. This Program may be executed in more than one counterpart,
each of which is deemed to be an original and all of which taken together
constitute one and the same agreement.

 

Dated: January 25, 2016      

/s/ William H. Rackoff

      William H. Rackoff       Chairman, Compensation Committee